REASONS FOR ALLOWANCE
1.	Claims 21 - 40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants amend claims 35 – 40 to recite “one or more computer-readable storage devices” which overcome the rejection of the claims under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Bahr et al. (US Patent No. 10,869,264), in the same field of endeavor as the present invention, disclose facilitating coordination among a plurality of APs in a wireless local area network of a home or other location where the plurality of APs cooperate to facilitate interfacing signaling with another network (abstract).  However, Bahr et al. do not disclose the claimed features of claims when considering each claim as whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 21 - 40.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473